Citation Nr: 0321834	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-10 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  






ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran had verified service with the New Philippine 
Scouts from May 1946 to February 1949.  He died in January 
1998; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Manila Regional Office (RO).

The appellant was scheduled for a videoconference on August 
2003.  She failed to appear for that hearing without 
presenting evidence of good cause.  Thus, the Board has 
proceeded as if such request had been withdrawn by the 
appellant.  38 C.F.R. § 20.702(d) (2002). 



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.  

2.  All relevant evidence necessary for an equitable decision 
of the appellant's appeal has been obtained by the RO.  

3.  The veteran died in January 1998.  The death certificate 
lists the immediate cause of death as septic shock with the 
antecedent cause of pneumonia.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  There is no medical evidence to support that the 
veteran's cause of death was related in any way to his period 
of service.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1131, 1310 (West. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).

In addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not yet decided by VA as of that date, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in July and August 2000, and April 2002; the 
statement of the case (SOC) dated in April 2002; the letter 
regarding the VCAA in April 2001, the RO provided the 
appellant with the applicable law and regulations and gave 
adequate notice as to the evidence needed to substantiate her 
claim.  In addition, the VCAA letter explained the notice and 
duty to assist provisions of the new law, including the 
respective responsibilities of the parties to secure 
evidence, and asked the appellant to submit or authorize VA 
to obtain outstanding evidence relevant to the appeal.  Thus, 
the Board is satisfied that the RO has provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has requested 
additional evidence in support of the appellant's claim; the 
appellant provided terminal hospital records, but nothing 
further to substantiate her allegations.  The Board finds 
that the duty to assist the appellant with the development of 
her claim is satisfied.  38 U.S.C.A. § 5103A.  

Analysis

The appellant contends that the veteran's death was 
attributable to his period of service and that as such, she 
is entitled to service connection for the cause of his death.  
The death certificate reveals that the veteran died in 
January 1998 from septic shock with the antecedent cause of 
pneumonia.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although during his lifetime the veteran had claimed service 
connection for various disabilities, including pulmonary 
tuberculosis, the Board notes that no service-connected 
disabilities were in effect at the time of his death.  

The Board notes that the majority of the veteran's service 
medical records are not available, having been amongst those 
records destroyed in a fire in 1973 as confirmed by the 
National Personnel Records Center (NPRC).  

The RO has made several attempts through alternate sources to 
locate records that support the appellant's allegations.  In 
cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the claimant on how service records are maintained, why 
the searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In August 1992, the NPRC verified that in searches for the 
veteran's records, there were no references to the veteran 
being sick, injured, or hospitalized during service.  The 
only service medical records located were the enlistment 
examination report dated in May 1946 and the separation 
examination report dated in February 1949, both of which are 
silent for any pertinent notations or findings.  Overall, the 
available service medical records are completely negative for 
any symptoms or complaints indicative of pneumonia and the 
same was not shown for many years after service.  

Furthermore, the objective evidence of record clearly does 
not support that the veteran's death was attributable to his 
period of service.  Overall, the Board finds that there is no 
medical evidence in the record which tends to link the 
disabilities that resulted in the veteran's death, that is, 
septic shock due to pneumonia, to his military service.  In 
support of prior claims for service connection, the veteran 
had provided Form NA 13055 in which he noted that he had been 
treated for a cough with fever sometime during the period 
from 1946 to 1948 while in the Philippines and/or in Japan.  
There are no medical records to support his contentions.  Two 
private medical records dated in November and December 1991 
indicate a diagnosis of pulmonary tuberculosis.  There are no 
clinical records prior to 1991 that suggest or tend to 
suggest the onset of any pulmonary disorder.  

Further, in support of the appellant's claim that the 
veteran's period of service caused or contributed to her 
husband's death, she submitted a November 1997 medical record 
that reflects disability associated with the lumbar 
vertebrae, entirely unrelated to her current claim.  
Thereafter, she submitted terminal hospital records.  The 
Board notes that these medical records do not support that 
the veteran's cause of death relates in anyway to his period 
of service.  There simply is no evidence in the claims file 
which supports the appellant's contention that the cause of 
the veteran's death is attributable to service.  In spite of 
the RO's requests for additional medical evidence in support 
of her claim, the appellant has not provided anything 
additional to the record.  

The Board notes that the RO asked for the appellant's 
assistance in providing pertinent records to support her 
claim.  In the duty to assist (VCAA) letter dated in April 
2001, the RO explained the sort of evidence required to 
substantiate a relationship between the cause of death and an 
event or disease in service.  In response, the appellant 
provided terminal hospital records, but nothing with respect 
to pertinent treatment records extending from the veteran's 
separation from service to his time of death.  The appellant 
is reminded here that the duty to assist is "not always a 
one-way street."  It is equally incumbent upon the appellant 
to provide evidence relevant to her claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board does not doubt the sincerity of the appellant's 
belief that the veteran's death was related in some way to 
his service.  Nevertheless, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and his period of service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Given the fact that no clinical evidence has been presented 
to substantiate that the conditions which caused the 
veteran's death were shown during his military service or in 
fact, any time prior to many years thereafter, and given the 
absence of any competent evidence providing a relationship 
between the diseases that caused the veteran's death and an 
in-service injury or disease, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.   



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

